Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 29, 2013

                                     No. 04-13-00108-CV

                       LOWER COLORADO RIVER AUTHORITY,
                                  Appellant

                                              v.

                                CITY OF BOERNE, TEXAS,
                                        Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                   Trial Court No. 12-502
                          Honorable Bill R. Palmer, Judge Presiding


                                        ORDER
         Appellee's motion for extension of time to file brief is hereby GRANTED. Appellee's
brief is due on or before May 20, 2013.



                                                   ____________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2013.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court